Carretón Harris, Chief Justice, concurring. I concur with the majority in this reversal because I simply feel that the State should have lived up to its agreement. As I understand the agreement entered into between the deputy prosecutor and counsel for Pamela Hammers around November 3 or 4, 1975, said agreement was that if Pamela Hammers testified at the trial of James Eddie Stephens, the other defendant, to be held on November 5, to the same facts previously related to the prosecutor, she would be granted immunity from prosecution. To me, the sole question is whether there was such an agreement, and in my view it clearly appears that the answer would be in the affirmative. Under questioning by the court, the Deputy Prosecuting Attorney testified that counsel for Hammers (Mr. Hanks) asked him if they had a “deal” and he answered “Yes;” that Hanks further asked, “Do we have a deal if Eddie pleads guilty?” and he (deputy prosecutor) replied, “Yes.” Stephens was not tried on November 5 because of the absence of a witness, but 1 am unable to see how this affects the agreement herein referred to. There is no evidence that Ms. Hammers was responsible for the absence of the witness, or had anything whatsoever to do with his failure to show up for the trial. In fact, he was not even subpoenaed by the state (which I cannot at all understand). The deputy testified that he was a little dubious that appellant was being entirely truthful — but nonetheless, the agreement was consummated. It is my feeling that if there was doubt that Ms. Hammers was telling the truth — then the agreement should not have been entered into until the true facts were ascertained. And I might add that I am unable to see why a lie detector test taken by Stephens indicating that appellant had not been entirely truthful is pertinent to the issue before us.1  Of course, except for the fact that Stephens pleaded guilty (apparently after learning that Ms. Hammers was due to testify against him), there is every indication that he would have been tried and Hammers would have testified; at least, there is no showing to the contrary. To permit the defendant to be tried when she apparently stood willing to do all that she had agreed to do. simply because the other defendant had decided to plead guilty, making her testimony unnecessary, is, to me, not only unwarranted, but could seriously damage negotiations between prosecutors and defense attorneys in the future. I am authorized to state that Justice Hickman joins in this concurrence.  It is, to say the least, unusual to assert or imply that one defendant (untested) has lied, based on utilizing the lie detector lest on another defendant (who pleaded guilty to second degree murder).